DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Applicants' arguments, filed September 15, 2022 and November 1, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

It is unnecessary to email the Examiner an email containing pdf attachments of all the materials formally submitted on a particular day. All internet communications, in this case the email and attachments that are identical to those that were formally filed on November 1, 2022, must be made of record. Thus, two copies of all such documents will be present in the file wrapper based on the formal response and the requirement to memorialize email communication in the file wrapper of the application as well. Email or voice communication can be used to apprise the Examiner of the filing of a Supplemental Response as in the instant case, but it is unnecessary duplicative to attach all of the documents that will be or were filed in such a communication.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 – 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (Altex, 2012) in view of Liu et al. (Asian J Pharm Sci, 2015).
Leonard et al. discloses that inflammatory bowel disease (IBD) encompasses ulcerative colitis (UC) and Crohn’s disease (CD), which are chronic, remitting inflammatory diseases affecting the gastrointestinal tract (p 275, col 1, ¶ 1). The disease is incurable but there are number of known treatments and the standard treatment for moderate to mild cases consists of budesonide at a daily dose of 9 mg (p 275). The delivery route for the budesonide can rectal, oral or in some cases intravenous with rectal delivery being very effective for treatment of the distal colon and thus are mainly used for UC (p 275, col 2, ¶ 2). The use of nano-sized carriers offers a promising approach to increase the bioavailability and enhance the retention time of budesonide at the target site via bioadhesion (p 276, col 1, ¶ 2). Two different nanocarriers were evaluated for their efficacy in inflammation treatment using the established in vitro models – a PLGA nanoparticle that could oral increase bioavailability by increasing the translocation and transcytosis of target compounds to their site of action in the GI tract for IBDs (p 276, col 2, ¶ 2) and liposomes (p 276, col 2, ¶ 3). The PLGA nanoparticles were 220 nm in size (table 1) and monosdisperse in the same size range of 190 – 220 nm (p 279, col 1, ¶ 1). Using an inflamed cell culture model, the PLGA-budesonide formulation was found to be superior to free drug and the liposome formulation (title and p 283, col 2, ¶ 3).
The presence of a coating of mucus penetrating polymer on the nanocarriers is not disclosed.
Liu et al. discloses that while nanocarriers have numerous advantages for effective mucosal delivery of drugs, one of the greatest challenges limiting success is their ability to penetrate quickly through the mucus to reach the underlying cells (p 275, col 1, ¶ 1). MPP (mucus penetrating particles) which can readily infiltrate into the mucus layer before turnover occurring to overcome issues with the adhesive and rapid update properties of mucus (p 280, col 2, ¶ 2). Rapid clearance of foreign particles and pathogens trapped is a characteristic of mucus (p 276, col 1, ¶ 1). Strategies to overcome the limitations include preparing mucoadhesive forms to prolong retention time in the mucosal surface to maximize interactions with the mucus (¶ bridging cols 1 and 2 no p 275) and to develop a nanocarrier that penetrates the mucus layer and accumulate at the epithelial surface (p 275, col 2, ¶ 2). The charge and hydrophobicity of the nanoparticles (NPs) has a great influence on penetrating through mucus (p 277, col 1, ¶ 1). Mucin fibers in mucus are highly glycosylated (negatively charged) and show a high affinity for positively charged particles and it has been reported that NPs with positively charged surfaces can be trapped in mucus effectively due to strong electrostatic interactions (p 376, col 1, ¶ 2). Studies have shown that Pluronics containing PPO segments with MW > 3 kDa, such as F-127, can produce MPP (p 278, col 1, ¶ 1). A PLURONIC® coating effectively blocks the adhesive interactions between the mucus constituents and PLGA core without changing the structure of the PLGA core (p 278, col 1, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add a coating of PLURONIC® F127 (also known as poloxamer 407) to the budesonide PLGA nanoparticles of Leonard et al. and to administer the coated nanoparticles to an individual suffering from IBD by various known administration routes such as rectal or oral. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. discloses the use of budesonide-PLGA nanocarriers to treat IBD and Liu et al. discloses that a strategy such as PLURONIC® coating can improve the mucosal delivery of nanoparticle drugs. The person of ordinary skill in the art would reasonably expect increased therapeutic effectiveness of the coated budesonide due the enhanced mucus penetration of this form. As mucus is negatively charged and would bind positively charged structures that would be rapidly cleared, a negative surface charge on the particles would be reasonably expected to increase the effectiveness of delivery through the mucus to the underlying epithelium, where the drug can exert the desired therapeutic effects. The budesonide NPs of Leonard et al. are 90 - 220 nm in size that would increase by the addition of a poloxamer coating but this size range renders obvious the claimed size ranges of 150 – 600 nm and a coated nanoparticle average dimension of approximately 200 – 250 nm.

Applicants traverse this rejection on the grounds that the claims have been limited to the particles of example 1 that have a coating of a mucosal penetrating polymer that exhibited significantly better performance that known budesonide formulations that are coated with PVA. The properties of the particles are very different from those of the claimed particles with nanoparticles and those coated with PLURONIC® F127 behave better than microparticles or those coated with PVP. The particles in Leonard are made of a polymer, does not include a surfactant coating to facilitate passage through the mucosa and is administered orally with the alleged beneficial qualities due to the inclusion of PLGA. Leonard not only fails to lead one skilled in the art to the claimed formulations not including [a] controlled release polymer such as PLGA but teaches away from drug particles with a rapidly releasing surfactant coating on its surface required for penetration of the mucosa.
These arguments are unpersuasive. The failure of Leonard to teach a coating is remedied by Liu et al., which teaches a coating of poloxamer 407, required by dependent claim for the polyalkylene oxide coating material present in an amount to facilitate passage of the coated nanoparticles through the mucosa of the colon. It is not clear if such a compound is what is being referred to as a “surfactant” as that word does not appear as limitation in the instant claims, although it is possible that compounds that could be described as surfactants do fall within the scope of the claims. Oral administration or particles that do not comprise a polymer such as PLGA is not required by any of the claims. Independent claim 13 requires administration of “a formulation for administration to the colon”, but this does not require direct administration to the colon such as through an enema. The nanoparticles in the formulation are “formed of budesonide”, which requires the presence of budesonide in the nanoparticles but does not exclude the presence of other materials such as PLGA. It is also noted that any release of the coating is not required and the claims are completely silent as to this feature. There is no evidence of record that coating release is required to facilitate passage of the coated nanoparticles through the mucosa of a colon that is recited in the instant claims.
Applicants also argue that Leonard plus Liu would lead one to surfactant coated PLGA particles, not surfactant coated drug particles and Liu does not make up for Leonard’s teaching away from materials such as liposomes.
These arguments are unpersuasive. As discussed above, budesonide containing PLGA particles are not excluded from the scope of the claims. The fact that both drug containing PLGA nanoparticles and liposomes were studied in Leonard et al. does not rise to the level of teaching away from the use of nanoparticles comprising budesonide. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added.
Applicants also argue the example 1 studying particles in the standard model for TNBS-induced colitis showed unexpected results that are both unexpected and reasonably commensurate in scope with the claimed method.
These arguments are unpersuasive. Any allegations of unexpected results should be a comparison with the closest prior art. Leonard et al. does not use microparticles but nanoparticles although they are not coated. Applicants have not explained how the use of microparticles is closer than a comparison using the uncoated nanoparticles taught by Leonard et al. As discussed previously, based on the teachings of Liu et al. it would appear that the expected result of application of a poloxamer 407 coating to a drug containing nanoparticle would be to increase the amount of drug that is absorbed into the tissue. Applicants have also not explained why the single example utilizing PLURONIC® F127 is representative of all possible polyalkylene oxide containing coatings that facilitate passage of the coated nanoparticles through the mucosa of the colon that are 150 – 600 nm in average dimension as encompassed by the claims.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. and Liu et al. as applied to claims 3 – 8, 13 and 15 above, and further in view of Maisel et al. (J Cont Rel, 2015).
Leonard et al. and Liu et al. are discussed above.
While Leonard et al. discloses a rectal administration route for budesonide, a formulation with a hypotonic vehicle is not disclosed.
Maisel et al. discloses drug delivery by enema is the method of choice for treating and preventing local diseases, such as inflammatory bowel disease (IBD) and can provide increased local tissue drug concentrations without systemic exposure to large drug doses taken orally (p 280). Poorly water soluble and/or easily degraded drugs can be formulated into nanocrystals or nanoparticles, and then suspended into aqueous enemas although the enema vehicle itself can have a major impact on colorectal drug delivery (p 280). The hypothesis that the bulk fluid absorption by the colorectum can be harnessed for more effective deliver of small molecules and nanoparticle was tested (p 281, col 1, ¶ 2). Nanoparticles sufficiently small and well-coated to slip through the mucus barrier, mucus-penetrating particles (MPP), can be efficiently delivered to the entire colorectal epithelial surface (p 281, col 1, ¶ 2). A moderately hypotonic, sodium-based enema formulated with ion concentrations similar to those in feces (simulated colon solution, or SCS), provided enhanced colorectal distribution of both MPP and water soluble drug, improved tissue uptake of water-soluble drug, and caused no detected toxicity in the colorectum (p 281, col 1, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer PLURONIC® coated PLGA-budesonide nanoparticles to the subject having IBD in a hypotonic enema vehicle.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Maisel et al. discloses that moderately hypotonic, sodium-based enema solutions provide numerous benefits for nanoparticle and drug delivery, including enhanced colorectal distribution. The localized administration route using a rectal administration route with a hypotonic vehicle would be reasonably expected to deliver the PLURONIC® coated PLGA-budesonide nanoparticles to treat IBD in an improved fashion while avoiding systemic exposure to the budesonide.

Regarding Maisel et al., Applicants argue that an enema typically enhances evacuation of the colon and not enhancing drug delivery from the colon into the mucus lining of the colon. Maisel does not make up for Leonard teaching away from non-PLGA encapsulated particles or rapid release formulations such as liposomes.
These arguments are unpersuasive. Maisel et al. specifically discloses enema formulations for drug delivery as discussed above. That enema formulations can also be used for evacuation of the colon does not negate the teachings of drug delivery via enema in Maisel in combination with the various administration routes such as rectal delivery route taught in Leonard et al. Maisel et al. need not teach the use of non-PLGA containing nanoparticles as the claims do not exclude such nanoparticles.

Claim(s) 18 was rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. and Liu et al. as applied to claims 3 – 8, 13 and 15 above, and further in view of Sempere et al. (Am J Roentgenology, 2005). 
Leonard et al. and Liu et al. are discussed above.
The inclusion of a diagnostic agent in the composition is not disclosed.
Sempere et al. discloses the investigation of MRI to quantitatively evaluate the therapeutic response to Crohn’s disease relapse (whole document, e.g., objective section of abstract). MRI evaluations were done during an acute relapse of CD and in the remission phase (p 1830, cols 1 – 2). Images were obtained pre and post contrast agent administration (p 1831, col 1). The patients with active disease were receiving therapy with two or more drugs, including 10% receiving topical budesonide (p 1832, col 1). There was an observed statistically significant decrease in bowel wall thickness between active and remission status (p 1833, col 2, ¶ 2). The study was limited due to the high cost of MRI compared to other imaging techniques such as sonogram and barium contrast enema (p 1834, col 2, ¶ 4). Both barium sulfate orally and water as enema, given to have a well-distended colon and terminal ileum, act as negative contrast agents on T1 weighted sequence so post-gadolinium measurements of the bowel wall can be done better (p 1834, col 3, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diagnostic agent such as a contrast agent into the composition of Leonard et al. and Liu et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sempere et al. discloses that imaging studies can be done during the active phase of CD and that when performing such studies, various contrast agents can be used depending on the imaging mode selected. The contrast agents can be administered by various routes including oral, rectal and systemically and if a composition is already being administered with a therapeutic agent, the inclusion of the diagnostic agent along with the therapeutic agent will allow for both agents to be administered simultaneously, reducing the number of administrations required for a subject in the active disease state.

Regarding Sempere et al., Applicants argue that this reference does not make up for the deficiencies in the part [sic] art of Leonard, Liu and Maisel discussed above.
As discussed in greater detail above, Leonard, Liu and Maisel are not deficient as alleged by Applicants as discussed in greater detail above so Sempere et al. is not required to cure the alleged deficiencies.

Claim(s) 3 – 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Popov et al. (WO 2013/166385; cited on IDS filed August 3, 2021) in view of Leonard et al. (Altex, 2012).
Popov et al. discloses compositions with improved particle transport in mucus, such as mucus-penetrating particles (MPP) without any polymeric carriers that may also include modification of the surface coatings to have a low water solubility (whole document, e.g., abstract). Effective delivery of therapeutic, diagnostic or imaging particles via mucus membranes requires that the particles be able to readily penetrate the mucus layer to avoid mucus adhesion and rapid mucus clearance (¶ [0003]). Polymer based MPP have various inherent limitations such as lower drug loading (¶ [0004]). The core particle can comprise a solid pharmaceutical agent or salt thereof that can be coated with surface altering agents such as a triblock copolymer comprising a hydrophilic block - hydrophobic block - hydrophilic block configuration (¶ [0006]). The particles can also have a negative zeta potential such as at least about -100 mV (¶ [000136]). In the examples, almost all of prepared particles had a slightly negative zeta potential. Polymeric nanoparticles as large as 500 nm coated with a dense covalent coating of low molecular weight polyethyleneglycol (PEG) or non-covalently with PLURONIC® molecules such as F127 (PLURONIC® F127 is equivalent to poloxamer 407) that can penetrate mucus nearly as fast as they move in pure water and at rates almost 100-fold faster than similarly-sized uncoated polymeric particles (¶ [00048]). Other suitable poloxamers and their physical characteristics are shown in Table 1 at ¶ [000108]. Non-limiting examples of pharmaceutical agents are imaging agents, diagnostic agents and small molecules (¶ [000139]). The pharmaceutical agents can have therapeutic, diagnostic or imaging effects on mucosal tissues such as the gastrointestinal tissues such as the colon and rectum (¶ [000140]). Among the specific agents exemplified is budesonide (¶ [000143]). The particles can be part of pharmaceutical compositions used to deliver a pharmaceutical agent to mucus or a mucosal surface and used to treat, prevent and/or diagnose a condition in a method in which the composition is administered to a subject (¶ [000144]). Any known administration route such as oral or rectal administration can be used with the route of administration and effective being determined by factors including the desired biological effect, the target organ, preparation being administered and time course of treatment (¶ [000148]). The coated particles may have an average size of at least about 20 nm and less than or equal to about 1 µm, such as less than or equal to 500 nm (¶ [000188]). In example 2 (¶ [000202] onward), mucus-penetrating, non-polymeric particles were prepared including one with budesonide as the drug and PLURONIC® F127 as the stabilizer that had an average particle size of 173 nm (¶ [000204]).
Administration of such particles to a subject in need of treatment for inflammatory bowel disease is not disclosed.
Leonard et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the poloxamer coated, budesonide nanoparticles prepared in Popov et al. in the treatment method of Leonard et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Popov et al. discloses that such particles have improved particle transport in mucus and Leonard et al. discloses that budesonide in nanoparticle form can be administered to treat an inflammatory bowel disease such as UC or CD. Given the coating, the person of ordinary skill in the art would reasonably expect enhanced delivery of the therapeutic budesonide across the mucus to bring about a therapeutic effect, reading on a coating of a polyalkylene oxide mucus penetrating polymer in an amount effective to facilitate passage of the coated nanoparticles through the mucus of the colon. While no particular administration route is required by the instant claims, the formulations of Popov et al. are for administration to the colon, as oral or rectal administration can result in the particles reaching the colon.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Popov et al. and Leonard et al. as applied to claims 3 – 8, 13 and 15 above, and further in view of Maisel et al. (J Cont Rel, 2015).
Popov et al. and Leonard et al. are discussed above.
While Leonard et al. discloses a rectal administration route for budesonide, a formulation with a hypotonic vehicle is not disclosed.
Maisel et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer PLURONIC® coated PLGA-budesonide nanoparticles to the subject having IBD in a hypotonic enema vehicle. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Maisel et al. discloses that moderately hypotonic, sodium-based enema solutions provide numerous benefits for nanoparticle and drug delivery, including enhanced colorectal distribution. The localized administration route using a rectal administration route with a hypotonic vehicle would be reasonably expected to deliver the PLURONIC® coated budesonide nanoparticles to treat IBD in an improved fashion while avoiding systemic exposure to the budesonide.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Popov et al. and Leonard et al. as applied to claims 3 – 8, 13 and 15 above, and further in view of Sempere et al. (Am J Roentgenology, 2005).
Popov et al. and Leonard et al. are discussed above.
While Popov et al. discloses that diagnostic agents can be present in the disclosed nanoparticles, the use of a combination of coated budesonide nanoparticles and a diagnostic agent is not disclosed.
Sempere et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diagnostic agent such as a contrast agent into the composition of Popov et al. used to treat conditions such as UC as disclosed by Leonard et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sempere et al. discloses that imaging studies can be done during the active phase of CD and that when performing such studies, various contrast agents can be used depending on the imaging mode selected. The contrast agents can be administered by various routes including oral, rectal and systemic and if a composition is already being administered with a therapeutic agent, the inclusion of the diagnostic agent along with the therapeutic agent will allow for both agents to be administered simultaneously, reducing the number of administrations required for a subject in the active disease state.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants argue that there is no identity of ownership.
It is not clear if this argument applies to all of the non-statutory double patenting rejections or just the first one. Regardless, identity of ownership is not the standard required when determining if a double patenting rejection is appropriate. At least one common inventor or assignee between the instant application and patent/patent application is all that is required. All of the applications or patents listed below meet this criterion and the claims of each patent application or patent, in light of the applied secondary references and the knowledge of the person of ordinary skill in the art, renders obvious the claims of the instant application as explained herein.
Please note that the rejections below maintain the numerical order of the previous Office Actions and not the order in which the various rejections were argued in the response of November 1, 2022.

Claims 3 – 8, 12, 13, 15 and 18 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 - 29 of copending Application No. 16/923,980 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’980 recite a method in which nanoparticles having a solid pharmaceutical agent core coated with a hydrophilic-hydrophobic-hydrophilic triblock copolymer such as a poloxamer that diffuse through mucus at a greater rate than a control nanoparticle (claims 1 and 15) are delivered to the mucosal barrier (claim 26). 
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state. 
This is a provisional nonstatutory double patenting rejection.

Applicants traverse on the grounds that the claims of US’980 fail to provide all of the claimed elements or a teaching to modify by specifying budesonide, the size range and application to the colon and therefore cannot make obvious the claimed method.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’980 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above.

Claims 3 – 8, 12, 13, 15 and 18 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 - 47 of copending Application No. 17/012,976 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’976 recited method for treating, preventing or diagnosing a conditions in a patient by administration of polymeric particles core comprising a bioactive agent with 2 - 3 kDa polyethylene glycol surface altering agent disposed on the surface of the particle (claim 26). The particles can pass through the mucosal barrier in the patient (claim 44) and such particles can move in an average rate that is enhanced at least 5-fold compared to uncoated particles through mucus (claim 46).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state. 
This is a provisional nonstatutory double patenting rejection.

Applicants traverse on the grounds that the claims of US’976 are drawn to patentably distinct subject matter of polymeric particles nor a formulation for administration to the colon.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’976 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above. Budesonide containing polymeric nanoparticles are not excluded from the scope of the instant claims as such particles are formed from budesonide as required by the instant claims.

Claims 3 – 8, 12, 13, 15 and 18 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 and 43 of copending Application No. 17/184,087 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’087 recite a method of administering nanoparticles with a polymeric core and polyalkylene glycol molecules arranged in such a manner to form a coating on the outside (claim 30) comprising one or more therapeutic, prophylactic and/or diagnostic agents to a patient (claim 36). The particles can be administered rectally (claim 43).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.
This is a provisional nonstatutory double patenting rejection.

Applicants traverse on the grounds that the claims of US’087 are drawn to patentably distinct subject matter of polymeric particles, the claimed size range nor a formulation for administration to the colon.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’087 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above. Budesonide containing polymeric nanoparticles, which are not excluded from the scope of the instant claims, that at least overlap in size with the claimed size range as such particles are formed from budesonide as required by the instant claims.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of U.S. Patent No. 9,629,813 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’813 recite a method of administering one or more therapeutic, prophylactic and/or diagnostic agents to a human or animal a formulation comprising a hypotonic formulation with mucus penetrating particles having a mucus penetration enhancing coating a therapeutic, prophylactic, diagnostic and/or nutraceutical agent. The formulation can be administered to the rectum or colon (claim 19).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’813 only teach the benefit of a hypotonic carrier for administration to the mucosa and nothing about making budesonide particles, the size range, the polyalkylene coating or the hypotonic formulation being administered to the colon.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’813 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 20 of U.S. Patent No. 9,415,020 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’020 recite a method of administering one or more therapeutic, prophylactic, and/or diagnostic agents to a human or animal in need thereof such as to the gastrointestinal tract or topical administration to the rectum a formulation comprising mucus penetrating polyalkylene oxide coated particles with a therapeutic, prophylactic, diagnostic and/or nutraceutical agent for mucosal administration in a hypotonic formulation (claim 14).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’020 only teaches that a hypotonic carrier is essential for transport through the mucosa but nothing about making budesonide particles, the size range, the polyalkylene coating or the hypotonic formulation being administered to the colon.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’020 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15 and 16 of U.S. Patent No. 10,668,025 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’025 recite administering an effective amount mucus penetrating particles comprising a core polymer particle, a therapeutic, prophylactic and/or diagnostic agent and polyethylene oxide comprising surface modifying polymer that enhanced mucosal diffusion that are not in a hypotonic formulation other than water (claim 13). The particles can be administered to colorectal tract or mucosa (claims 15 and 16).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’025 are drawn to polymeric particles that has different physical and functional properties that are not predictive of drug particles not containing polymer. The claims not only fail to include polymer, only drug with a polyalkylene coating and a defined size range critical for uptake. There is nothing leading on to such a combination that is administered to the colon, much less for treatment of an inflammatory bowel disease.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’025 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above. Budesonide containing polymeric nanoparticles, which are not excluded from the scope of the instant claims, that at least overlap in size with the claimed size range as such particles are formed from budesonide as required by the instant claims. There is no evidence of record that establishes the criticality of the claimed size to patentably distinguish the instant claims from those of US’025 in view of Leonard et al., Liu et al., Maisel et al. and Sempere et al.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,056,057 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). Claim 2 of US’057 recites a method of delivering to a mucus membrane core particles comprising a solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 2) that can be a poloxamer (claim 9).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’057 fail to provide all of the claimed elements or a teaching to modify by specifying budesonide, the size range and application to the colon and therefore cannot make obvious the claimed method.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’057 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 9,532,955 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’955 recite methods of delivering to a mucus membrane core particles comprising a solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 1). The surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer can be a poloxamer (claim 8) and the coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 18 and 19).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’955 fail to provide all of the claimed elements or a teaching to modify by specifying budesonide, the size range and application to the colon and therefore cannot make obvious the claimed method.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’955 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 9,737,491 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’491 recited methods of delivering a pharmaceutical agent across a mucosal barrier by delivering a plurality of particles with a core of solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 1) that can be a poloxamer (claim 8). The coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 18 and 19).
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’491 fail to provide all of the claimed elements or a teaching to modify by specifying budesonide, the size range and application to the colon and therefore cannot make obvious the claimed method.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’491 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above. 

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 - 40 of U.S. Patent No. 10,058,511 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’511 recite a method of delivering a pharmaceutical agent across a mucosal barrier by deliver of a composition comprising particles with a core of solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 36) that can be a poloxamer (claim 28). The coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 33 and 34)
That the nanoparticles comprise an agent such as budesonide and are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent such as budesonide as the solid pharmaceutical agent core and to administer the composition to treat a disease such as IBD.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. The administration location and administration as part of a hypotonic enema vehicle is rendered obvious by Maisel et al. to further increase delivery of the therapeutic agent while Sempere et al. renders obvious the inclusion of a diagnostic agents along with the solid pharmaceutical agent to provide image contrast agent along with the therapeutic agent such as budesonide for patients in an active disease state.

Applicants traverse on the grounds that the claims of US’511 fail to provide all of the claimed elements or a teaching to modify by specifying budesonide, the size range and application to the colon and therefore cannot make obvious the claimed method. The very broad size range of claim 39 is contradicted by claim 40 and in the absence of a target tissue (the colon) and the need to enhance uptake through the colon mucosa, one would be left wondering as to the appropriate size and undue experimentation would be required.
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’511 but those claims in view of secondary references that provide the missing elements and the motivation to do so is discussed in greater detail above. The reference to claims 39 and 40 contradicting each other is not understood as the claimed size ranges of 5 – 1,000 nm and less than 400 nm recited in those claims overlap significantly with each other and as each claim depends from claim 36, both size ranges are not required at the same time. The teachings of the secondary references provide size and target tissue guidance such that there is a reasonable expectation of success in arriving at the claimed nanoparticle size limitations.

Claims 3 – 8, 12, 13, 15 and 18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 25 of U.S. Patent No. 10,736,854 in view of Leonard et al. (Altex, 2012) and Liu et al. (Asian J Pharm Sci, 2015) and optionally Maisel et al. (J Cont Rel, 2015) or Sempere et al. (Am J Roentgenology, 2005). The claims of US’854 recite a method of delivering an anti-microbial across a mucosal barrier by deliver of a composition comprising particles with a core of solid pharmaceutical agent coated with a surface-altering triblock hydrophilic-hydrophobic-hydrophilic copolymer (claim 24) that can be a poloxamer (claim 2). The coating can increase the diffusivity through mucus and the relative velocity in mucus (claims 6 and 7).
That the nanoparticles are administered to treat an individual with a colonic disease or disorder is not claimed.
Leonard et al., Liu et al., Maisel et al. and Sempere et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the antimicrobial composition to a subject to treat a colonic disease or disorder caused by microbes such as diarrhea. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Leonard et al. and Liu et al. disclose the use of coated formulations of budesonide to treat IBD with enhanced delivery due to coating with materials such as poloxamer 407 that enhance mucosal delivery of the therapeutic agent. The size and surface charge of the particles are results effective parameters that would be routinely optimized by one of ordinary skill in the art given the overlapping sizes in the applied prior art the art appreciated effect of such parameter on therapeutic agent delivery. 

Applicants traverse this rejection on the grounds that US’854 requires a different active agent and fails to specify the nanoparticle size and required administration to the urogenital system that does not include the colon. 
These arguments are unpersuasive. The rejection of the instant claims is not based solely on the claims of US’854 but those claims in view of secondary references that provide the missing elements and the use of budesonide and the motivation to do so is discussed in greater detail above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618